t c memo united_states tax_court scott a whittington petitioner v commissioner of internal revenue respondent docket nos filed date scott a whittington pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties with respect to petitioner’s federal_income_tax liabilities for through as follows scott a whittington docket no year deficiency a a additions to tax sec sec sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure scott a whittington docket no year deficiency a a additions to tax sec sec sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure the notices of deficiency state that these amounts are to be computed or will be computed at a later date the determination included of income earned by petitioner’s wife at the same time respondent determined deficiencies with respect to petitioner’s wife on the theory that earnings_of petitioner and of his wife were community_property under washington state statutes the cases of petitioner and his wife were consolidated for trial but at the conclusion of trial respondent conceded that petitioner and his wife had maintained their earnings as separate_property because petitioner’s wife had filed timely returns reporting her income and married_filing_separately status decisions were entered in her favor respondent submitted revised computations of petitioner’s liability showing the following amounts scott a whittington docket no year deficiency a a additions to tax sec sec sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure scott a whittington docket no year deficiency a a additions to tax sec sec sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure petitioner objects to those computations on the ground that the income amounts determined by respondent include reimbursements of expenses petitioner incurred on behalf of tomarco contractor specialties inc tomarco and or seismic support services llc seismic he further objects on the ground of alleged defects in substitutes for return prepared under sec_6020 the issue for decision is whether any further adjustments to respondent’s computations are merited all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington state when he filed his petitions during the years in issue he received compensation_for his services from seismic an entity that he had formed in to serve as a contractor for tomarco petitioner was a partner in seismic and performed most of the services provided by seismic during the years in issue he received compensation_for his services he also received income in the form of partnership_distributions mileage and travel reimbursements and gambling winnings most of the payments to petitioner from seismic for and were determined to be guaranteed payments in seismic support servs llc v commissioner tcmemo_2014_78 in tcmemo_2015_151 filed this date the court determines that seismic made guaranteed payments to petitioner during and contrary to the stipulation filed by the parties in these cases tcmemo_2014_78 did not make a determination with respect to in the notice_of_deficiency in docket no however respondent determined that petitioner received compensation_for services subject_to income and self- employment_tax in as well as in and petitioner received checks from tomarco for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the years and respectively petitioner received checks from seismic bearing notations of mileage reimbursement for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the years and respectively the mileage reimbursement amounts were deducted on seismic’s partnership tax returns in determining the amounts distributed to petitioner as the controlling partner of seismic petitioner stopped filing federal_income_tax returns sometime in the 1990s and he did not file federal_income_tax returns or pay any_tax for any of the years in issue when the internal_revenue_service irs commenced an audit based on information received from third parties who made payments to petitioner he wrote a series of letters containing frivolous arguments and insulting terminology in which he denied that he was required to file tax returns or pay income_tax he maintained similar tactics during the course of these cases and did not raise any bona_fide dispute with respect to the amounts or nature of payments that he had received during the years in issue the only substantive and meritorious argument raised in his petitions was that the determinations of community_property in the notices of deficiency were erroneous the notices of deficiency were based on properly prepared and certified substitutes for return prepared by the irs under sec_6020 opinion at the call of the case for trial and at the commencement of trial petitioner requested that the court allow me time to call the witnesses that prepared the notice_of_deficiency and the substitute for returns for scott whittington he had not subpoenaed any witnesses before trial purporting to believe that the court had to issue the subpoenas under seal when the case was called apparently he had read only the first sentence of rule a which is followed by a subpoena including a subpoena for the production of documentary_evidence or electronically stored information signed and sealed but otherwise blank shall be issued to a party requesting it who shall fill it in before service subpoenas may be obtained at the office of the clerk in washington d c or from a trial clerk at a trial session in any event the persons preparing the notices of deficiency or the substitutes for return were not proper witnesses a trial before the court is a proceeding de novo and our redeterminations of petitioner’s tax_liabilities are based on the merits and not on any matters occurring before the notices of deficiency were sent 62_tc_324 in his petitions and in requests for admissions that he filed petitioner asserted that he had no income during the years in issue and was not required to file returns the stipulation however contained bank records and copies of checks for payments by tomarco and seismic establishing his receipt of compensation_for services as well as evidence of gambling income and other income all of that income was gross_income under sec_61 and taxable_income under sec_63 and the amounts far exceeded the levels requiring a return under sec_1 a and a petitioner’s claims to the contrary are frivolous and require no further comment see crain v commissioner f 2d 5th cir he presented no evidence that he is not subject_to self-employment_tax the stipulated facts also established that the sec_6020 returns conformed to the statutory requirements and that the additions to tax were appropriate petitioner presented no evidence of reasonable_cause for his admitted failure_to_file returns and pay taxes the only testimony at trial concerned the community_property issue petitioner’s wife testified that when she married petitioner she did not understand or approve of his tax views so they decided to keep their finances separate at the conclusion of the trial respondent conceded the community_property issue as is common in cases involving spouses residing in community_property states the deficiency determinations in the statutory notices included of petitioner’s income and of his wife’s income as a result it was necessary to recompute the deficiencies in petitioner’s cases to eliminate income earned by his wife during the years in issue respondent also conceded a minor error in incorporating information from forms filed by seismic in pursuant to the court’s direction respondent submitted revised computations of deficiencies and additions to tax following the procedures of rule petitioner filed his objections to the revised computations petitioner did not claim any deductions for vehicle or other travel_expenses in his petitions or pretrial filings he argued at the conclusion of the trial and in his objection to the revised computations that reimbursements he received from tomarco and seismic should not be included in his taxable_income although transmittals of checks from tomarco paying his claims for reimbursement and a purported mileage log were attached to the stipulation respondent objected to those exhibits on hearsay grounds those exhibits were not received for the truth of their contents petitioner failed to present evidence that he incurred the expenses for which reimbursement was claimed or testimony explaining the preparation of the log or the significance of the numbers recorded on it because he was not an employee of either tomarco or seismic during the years in issue he was not entitled to exclude the reimbursements from gross_income under sec_62 because he did not file tax returns for the years in issue he did not properly claim any deductions for the expenses to be offset against the payments from tomarco or seismic and the record is devoid of any underlying documents supporting his reimbursement claims he failed to substantiate the time place and business_purpose of the mileage paid for by seismic as required by sec_274 rule b provides in part b failure of proof failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party’s adversary may be ground for dismissal or for determination of the affected issue against that party facts may be established by stipulation in accordance with rule but the mere filing of such stipulation does not relieve the party upon whom rests the burden_of_proof of the necessity of properly producing evidence in support of facts not adequately established by such stipulation petitioner had the burden_of_proof with respect to respondent’s determinations and particularly concerning the deductions he now claims see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 he failed to satisfy that burden in every respect and he is not entitled to deduct the amounts recorded as reimbursements by the payors petitioner also argues that the substitutes for return prepared under sec_6020 failed to satisfy requirements in cases involving the adequacy of returns submitted by taxpayers those cases are inapposite sec_6020 provides requirements for substitutes for return prepared by the irs sec_6020 provides that a ny return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes in any event neither a return nor a substitute for return is a prerequisite to a notice_of_deficiency 847_f2d_1379 9th cir 65_tc_542 the existence or absence of a substitute for return under sec_6020 is thus irrelevant to the validity of the statutory notice it is relevant only to additions to tax under sec_6651 see 127_tc_200 aff’d 521_f3d_1289 10th cir to the extent that petitioner’s arguments depend on the claimed invalidity of substitutes for return prepared under sec_6020 they have no merit in summary petitioner has presented neither evidence nor arguments showing that respondent’s revised computations are incorrect to reflect the foregoing decisions will be entered for the amounts shown in respondent’s posttrial computations
